 



Exhibit 10.01
(SYMANTEC LOGO) [f11063f1106300.gif]
AMENDMENT ELEVEN
TO THE AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT
This Eleventh Amendment to The Amended and Restated Authorized Symantec
Electronic Reseller for Shop Symantec Agreement (the “Amendment Eleven”) is made
as of the Amendment Eleven Effective Date, as defined below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).
RECITALS
A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.
B. Symantec and Digital River desire to make several adjustments to the terms
and conditions of the Agreement.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

1.   Capitalized terms used herein and not otherwise defined below shall have
the meanings set forth in the Agreement.   2.   Selling Veritas Product on the
Storefront. Section 3 “Obligations of Digital River” is hereby amended to
include the following at the end of the section:       Selling Veritas Products
on the Storefront Post Closing.

  a.   Background. While Symantec currently anticipates completing its
acquisition of all the assets of Veritas Software Corporation (“Veritas”), which
will result in Veritas becoming a wholly owned subsidiary of Symantec (the
“Closing”), by June 30, 2005, this date is subject to change. As a result, the
effective date of the Closing for purposes of this Amendment Eleven is the date
upon which Digital River receives written notice that the Closing has occurred
(the “Closing Date”) from *, Director, Global Online Sales. Symantec,
immediately following the Closing, desires to sell the Veritas computer software
products, as listed in Exhibit Y hereto, as it may be amended from time to time
(“Veritas Products”), on the Storefront in North America (the “VP Territory”).
Symantec will not offer downloadable versions of the Veritas Products on the
Storefront.     b.   Pre-Closing Work. Symantec, and Digital River at Symantec’s
reasonable request, will perform, prior to the Closing, the work Symantec deems
reasonably necessary in order be prepared to sell the Veritas Products on the
Storefront immediately following the Closing. Such work includes, but is not
limited to: creating SKUs, developing and creating web pages and online links,
providing Veritas Products to Digital River to fulfill post-Closing

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



      sales, and creating internal processes and procedures to address the
selling and fulfilling of Veritas Product on the Storefront (the “Pre-Closing
Work”).     c.   Purchase Orders for, and Stocking of, Veritas Product. Symantec
personnel will coordinate with Digital River, and Digital River will reasonably
cooperate with Symantec, regarding Digital River obtaining Veritas Products from
Symantec, prior to the Closing, in order that Digital River will be prepared to
fulfill the initial post-Closing sales of Veritas Products on the Storefront.  
  d.   Limitations. Prior to the Closing Date, under no circumstances: (a) will
the Storefront display or refer to the Veritas Product; (b) will the Storefront
enable a user to purchase the Veritas Product; (c) will orders for Veritas
Product be accepted or fulfilled on the Storefront. Under no circumstances will
the Veritas Products be sold on the Storefront outside the VP Territory.     e.
  Pricing. The Veritas Products will be treated as Consumer Symantec Products,
as that term is used in the Agreement, for purposes of selling the Veritas
Products on the Storefront, and for purposes of calculating the actual final
price Digital River pays Symantec for the Veritas Products, which is based upon
the Partner Efficiency Sharing Model.

3.   Partner Efficiency Model. Section 11(c)(i), as amended by Amendment Four,
is hereby deleted in its entirety and replaced with the following.

  c.   Payments by Digital River to Symantec.

  i.   Symantec Pricing to Digital River. From time to time, Symantec shall
provide Digital River with price lists setting forth the * prices from Symantec
to Digital River for the Symantec Products (“List Price(s)”). The current price
lists for the Symantec Products as of the Amended Date is set forth as Exhibit A
to this Agreement. Symantec’s Revenue Accounting department and E-commerce
Marketing team will maintain and update the Symantec Products in terms of both
product lines offered, their SKUs listing and any pricing changes, and forward
this updated list to Digital River for the purpose of calculating the price
adjustment for the actual final price that Digital River pays to Symantec, in
accordance with the Partner Efficiency Sharing Model, as indicated below. Unless
otherwise noted and provided as separate lists in Exhibit A, the List Price and
the ERPs are the same.         The actual final price that Digital River pays
Symantec for each Symantec Product shall be based upon the Partner Efficiency
Model, as defined and set forth below, which is determined based upon the volume
of sales of Symantec Products made by Digital River. The calculation for the
first two monthly remittances from Digital River to Symantec of each quarter
will be based upon the previous established rate of * percent (*%). At the end
of each quarter, the Parties will agree on an estimated “Revenue @ ERP” for the
upcoming quarter, which shall be no less than the prior quarter’s actual
“Revenue @ ERP.” After the conclusion of each quarter, a true up against the
actual “Revenue @ ERP” shall be performed per the schedule set forth below. The
amount due for consumer Symantec Products will be determined as follows: (i) the
actual total dollar value of the consumer Symantec Products sold for the quarter
(which amount shall be derived from the “penetration report” generated by
Digital River) (the *) will be multiplied by four (4) to annualize the amount,
then (ii) locate that total amount in the column “Revenue @ ERP” on the Partner
Efficiency Sharing Model below and (iii) find the applicable * indicated at such

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



      level of “Revenue @ ERP” in the Partner Efficiency Sharing Model. The
applicable * will be applied to the * for such consumer Symantec Products to
determine * that Digital River shall pay Symantec for the Symantec Products. The
Parties agree to communicate the actual amount due to Symantec on the fourth day
of the next quarter.         A finalized activity report will be sent to
Symantec on the tenth (10th) of each month. Digital River shall pay Symantec the
amount due by no later than the twentieth (20th) of each month. There are no
other annual catch up adjustments or rebates based upon other quarterly activity
that will be applied in determining the final price that Digital River shall pay
Symantec for the Symantec Products. Subject to the foregoing requirement,
Symantec reserves the right, from time to time, increase or decrease its List
Prices to Digital River and the ERPs for the Symantec Products, which changes
shall be effected by Symantec’s delivery to Digital River of an updated price
list. The Partner Efficiency Sharing Model will be revisited by the Parties and
may be adjusted by a mutually signed amendment.         The Partner Efficiency
Model will not apply to any sales from the “Call Center,” and “iStore,” which
are governed by a * of * and *.

Partner Efficiency Model:
(All Revenue @ ERP in Millions)
 * 

4.   Term. The Term of the Agreement is hereby mutually extended for an
additional two years. As a result, the new expiration date of the Agreement is
July 1, 2008.   5.   Dedicated Team. Section 3(m) of the Agreement is deleted in
its entirety, and the term “Dedicated Team” in 3(b)(xii)(a)(iv) is hereby
amended to mean no less than the following Digital River personnel: * software
development engineers; * web developer(s) (Creative and site design); * project
manager(s); * business analyst(s); and * Q&A engineer(s). In addition, the
following is hereby added to the end of Section 3(b)(xii)(a)(iv) and all
language in such Section contrary to the below is hereby deleted:

      The Dedicated Team will: (a) work solely on Symantec projects and requests
at a one hundred percent (100%) utilization rate; (b) work only * per person,
per week, or *, per person, per quarter (less any holidays) (“Dedicated Team
Hours”); (c) not work overtime on Symantec projects and requests. Digital River
will be responsible for all costs and fees related to the Dedicated Team. For
the avoidance of doubt, the special discounted Consulting Rate for each member
of the Dedicated Team will remain * per hour. To the extent Symantec requires
work by the Dedicated Team in excess of the Dedicated Team Hours, Symantec will
request such work in writing, and will pay the Consulting Rate, which is defined
as * per hour in the Agreement, for all such work. Digital River will provide a
weekly written report to Symantec in substantially the form it has used to
report on the team’s utilization throughout 2005.

6.   Exhibits. The Agreement is hereby amended to include a new Exhibit Y,
“Veritas Products,” as attached hereto.   7.   All other provisions of the
Agreement, except as modified by this Amendment Eleven, shall remain in full
force and effect and are hereby reaffirmed.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



8.   This Amendment Eleven is considered effective on the last date for the
Symantec signature lines set forth below on this page (the “Amendment Eleven
Effective Date”) provided that it has been signed by Digital River and has been
accepted by Symantec at its principal place of business. Notwithstanding the
foregoing, the effective date of paragraphs three (3) and five (5) above will be
April 1, 2005.

IN WITNESS WHEREOF, the parties hereto have executed this Eleventh Amendment on
the date specified below.

              SYMANTEC CORPORATION   DIGITAL RIVER
 
           
Signature:
      Signature:    
 
           
 
           
Printed Name:
      Printed Name:    
 
           
 
           
Title:
      Title:    
 
           
 
           
Date:
      Date:    
 
           
 
            SYMANTEC LIMITED        
 
           
Signature:
           
 
           
 
           
Printed Name:
           
 
           
 
           
Title:
           
 
           
 
           
Date:
           
 
           

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



Exhibit Y

1.   Replication Exec v3.1   2.   VERITAS Backup ExecTM 10 for Windows Servers  
3.   VERITAS Backup Exec™ 10 for Windows Small Business Server   4.   VERITAS
Backup Exec™ 10.0 for Windows Small Business Servers Remote Agent for Windows
Servers (CAL) 1-pack   5.   Veritas Backup Exec™ 10.0 for Windows Servers Agent
for Microsoft Exchange Servers
  6.   VERITAS Backup Exec™ 10.0 Agent for Microsoft SQL Server (CAL)   7.  
VERITAS Backup Exec™ 10.0 for Windows Servers Remote Agent (CAL) for Windows or
NetWare Servers

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

5